Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn E. Gold on Tuesday, July 20, 2021.

The application has been amended as follows:

Specification:

Page 12, paragraph 0034, line 4, replaced “164” with --166--.

Page 12, paragraph 0034, line 6, replaced “162” with --164--.




Claims:

Claim 3.  The fishing lure of claim 1 wherein said magnetic holder comprises:
a pair of elongated side bars spaced apart from each other and being of rectangular configurations, each of said elongated side bars comprising
an outer side wall extending along a respective one of said outer side walls of said cavity and between said end walls of said cavity,
an inner side wall spaced from said outer side wall of said each elongated side bar and extending between said end walls of said cavity,
a top wall extending between and interconnecting upper edges of said outer and inner side walls of said each elongated side bar and extending along and below a respective one of said outer top walls of said cavity and between said end walls of said cavity,
a bottom wall spaced apart from said top wall of said each elongated side bar and extending between and interconnecting lower edges of said outer and inner side walls of said each elongated side bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said outer and inner side walls and said top and bottom walls of said each elongated side bar and disposed at said pair of end walls of said cavity; and
an elongated top bar of rectangular shape, said elongated top bar comprising
a pair of opposite side walls spaced from each other and extending along said inner side walls of said cavity and between said end walls of said cavity,

a bottom wall spaced from said top wall of said elongated top bar and extending between and interconnecting lower edges of said opposite side walls of said elongated top bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said opposite side walls and said top and bottom walls of said elongated top bar and disposed at said pair of end walls of said cavity;
wherein said elongated top bar is assembled between and offset above said pair of elongated side bars so as to define between said end walls of said cavity, said inner side walls of said elongated side bars and below said bottom wall of said elongated top bar said channel aligned with said bottom opening of said cavity for receiving and releasably retaining the shank portion of the metal hook.

Canceled claim 5 and 6.

Claim 7.  A fishing lure, comprising:
a solid body comprising a front head portion, a rear tail portion, a top back portion, and a bottom belly portion such that a longitudinal axis extends between said front head portion and said rear tail portion of said solid body and a pair of orthogonal transverse axes extend across said solid body proximate said top back portion and said bottom belly portion thereof;

a bottom eye attached to and extending below said bottom belly portion of said solid body at a location opposite from said top eye and spaced from and intermediately between said front head portion and said rear tail portion of said solid body;
a cavity recessed within said solid body and having a bottom opening at a location extending between and intermediately of said bottom belly portion and said rear tail portion of said solid body, said cavity comprising:
a pair of outer side walls spaced apart from each other and extending in parallel with said longitudinal axis of said solid body;
a pair of inner side walls spaced apart from each other, spaced inwardly from and offset above said pair of outer side walls and extending in parallel with said longitudinal axis of said solid body;
a pair of outer top walls extending between and interconnecting upper edges of said pair of outer side walls with lower edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body;
an inner top wall extending between and interconnecting upper edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body; and
a pair of end walls spaced apart from each other and disposed at opposite ends of said outer and inner side walls and said outer and inner top walls, said end walls extending in parallel with said orthogonal transverse axes of said solid body,
 said [[a]] longitudinal axis of said solid body said [[a]] pair of orthogonal transverse axes of said solid body
a magnetic holder disposed in said cavity and assembled relative thereto to provide a channel of diametrically magnetized configuration aligned with said bottom opening of said cavity for receiving and releasably retaining a shank portion of a metal hook coupled at an end of said metal hook to said bottom eye and extending within said channel so as to displace a barbed portion of the metal hook and a point defined by the barbed portion downwardly and forwardly away from said cavity and thereby in a stinger position relative to said solid body.

Claim 10.  The fishing lure of claim 7 wherein said magnetic holder comprises:
a pair of elongated side bars spaced apart from each other and being of rectangular configurations, each of said elongated side bars comprising
an outer side wall extending along a respective one of said outer side walls of said cavity and between said end walls of said cavity,
an inner side wall spaced from said outer side wall of said each elongated side bar and extending between said end walls of said cavity,
a top wall extending between and interconnecting upper edges of said outer and inner side walls of said each elongated side bar and extending along and  a respective one of said outer top walls of said cavity and between said end walls of said cavity,
a bottom wall spaced apart from said top wall of said each elongated side bar and extending between and interconnecting lower edges of said outer and inner side walls of said each elongated side bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said outer and inner side walls and said top and bottom walls of said each elongated side bar and disposed at said pair of end walls of said cavity; and
an elongated top bar of rectangular configuration, said elongated top bar comprising
a pair of opposite side walls spaced from each other and extending along said inner side walls of said cavity and between said end walls of said cavity,
a top wall extending between and interconnecting upper edges of said opposite side walls of said elongated top bar and disposed below and extending along said inner top wall of said cavity and between said end walls of said cavity,
a bottom wall spaced from said top wall of said elongated top bar and extending between and interconnecting lower edges of said opposite side walls of said elongated top bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said opposite side walls and said top and bottom walls of said elongated top bar and disposed at said pair of end walls of said cavity;


Canceled claims 12 and 13.

Claim 14.  A fishing lure, comprising:
a solid body comprising a front head portion, a rear tail portion, a top back portion, and a bottom belly portion such that a longitudinal axis extends between said front head portion and said rear tail portion of said solid body and a pair of orthogonal transverse axes extend across said solid body proximate said top back portion and said bottom belly portion thereof;
a top eye attached to and extending above said top back portion of said solid body at a location spaced from and intermediately between said front head portion and said rear tail portion of said solid body, said top eye for connecting a fishing line to said solid body;
a bottom eye attached to and extending below said bottom belly portion of said solid body at a location opposite from said top eye and spaced from and intermediately between said front head portion and said rear tail portion of said solid body;
a metal hook comprising

a barbed portion at a terminal end of said shank portion and having a point opposite said one end of said shank portion;
a cavity recessed within said solid body and having a bottom opening at a location extending between and intermediately of said bottom belly portion and said rear tail portion of said solid body, said cavity comprising
a pair of outer side walls spaced apart from each other and extending in parallel with said longitudinal axis of said solid body;
a pair of inner side walls spaced apart from each other, spaced inwardly from and offset above said pair of outer side walls and extending in parallel with said longitudinal axis of said solid body;
a pair of outer top walls extending between and interconnecting upper edges of said pair of outer side walls with lower edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body;
an inner top wall extending between and interconnecting upper edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body; and
a pair of end walls spaced apart from each other and disposed at opposite ends of said outer and inner side walls and said outer and inner top walls, said end walls extending in parallel with said orthogonal transverse axes of said solid body; and
a magnetic holder disposed in said cavity and assembled relative thereto to provide a channel of diametrically magnetized configuration aligned with said bottom  of 

Claim 16.  The fishing lure of claim 14 wherein said magnetic holder comprises:
a pair of elongated side bars spaced apart from each other and being of rectangular configuration, each of said elongated side bars comprising
an outer side wall extending along a respective one of said outer side walls of said cavity and between said end walls of said cavity,
an inner side wall spaced from said outer side wall of said each elongated side bar and extending between said end walls of said cavity,
a top wall extending between and interconnecting upper edges of said outer and inner side walls of said each elongated side bar and extending along and below a respective one of said outer top walls of said cavity and between said end walls of said cavity,
a bottom wall spaced apart from said top side wall of said each elongated side bar and extending between and interconnecting lower edges of said outer and inner side walls of said each elongated side bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said outer and inner side walls and said top and bottom walls of said each elongated side bar and disposed at said pair of end walls of said cavity; and

a pair of opposite side walls spaced from each other and extending along said inner side walls of said cavity and between said end walls of said cavity,
a top wall extending between and interconnecting upper edges of said opposite side walls of said elongated top bar and disposed below and extending along said inner top wall of said cavity and between said end walls of said cavity,
a bottom wall spaced from said top wall of said elongated top bar and extending between and interconnecting lower edges of said opposite side walls of said elongated top bar and extending between said end walls of said cavity, and
a pair of end walls spaced apart from each other and disposed at opposite ends of said opposite side walls and said top and bottom walls of said elongated top bar and disposed at said pair of end walls of said cavity;
wherein said elongated top bar is assembled between and offset above said pair of elongated side bars so as to define between said end walls of said cavity, said inner side walls of said elongated side bars and below said bottom wall of said elongated top bar said channel aligned with said bottom opening of said cavity for receiving and releasably retaining said shank portion of said metal hook.

Canceled claims 18 and 19.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

In regard to claim 7, the prior art of record does not disclose a fishing lure comprising wherein said cavity comprises a pair of inner side walls spaced apart from each other, spaced inwardly from and offset above said pair of outer side walls and extending in parallel with said longitudinal axis of said solid body; a pair of outer top walls extending between and interconnecting upper edges of said pair of outer side walls with lower edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body; and an inner top wall extending between and interconnecting upper edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body.
In regard to claim 14, the prior art of record does not disclose a fishing lure, comprising said cavity comprising a pair of inner side walls spaced apart from each other, spaced inwardly from and offset above said pair of outer side walls and extending in parallel with said longitudinal axis of said solid body; a pair of outer top walls extending between and interconnecting upper edges of said pair of outer side walls with lower edges of said pair of inner side walls and extending in parallel with said longitudinal axis of said solid body; and an inner top wall extending between and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA